In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-188 CR

____________________


SHAWN K. ODNEAL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 77455




MEMORANDUM OPINION (1)
	On July 1, 2004, we informed the parties that our jurisdiction was not apparent from
the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  The
appellant did not file a response.  The notice of appeal was filed pursuant to a mandate
issued by the Court of Criminal Appeals on March 29, 2004, in habeas corpus proceeding
No. AP-74,903.  The Court of Criminal Appeals subsequently withdrew its mandate and
its opinion in that case and issued a new opinion that provides for out-of-time filing of a
petition for discretionary review of our Appeal No. 09-00-200 CR, rather than for a new
appeal.  The Court of Criminal Appeals issued a new mandate on May 24, 2004, and a
petition for discretionary review has been filed. 
	Accordingly, this appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
									PER CURIAM
Opinion Delivered August 12, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.